Name: 97/284/EC: Commission Decision of 25 April 1997 replacing Commission Decision 96/536/EC of 29 July 1996 establishing the list of milk-based products in respect of which Member States are authorized to grant individual or general derogations pursuant to Article 8 (2) of Directive 92/46/EEC and the nature of the derogations applicable to the manufacture of such products
 Type: Decision_ENTSCHEID
 Subject Matter: health;  processed agricultural produce;  European Union law;  agri-foodstuffs
 Date Published: 1997-05-01

 Avis juridique important|31997D028497/284/EC: Commission Decision of 25 April 1997 replacing Commission Decision 96/536/EC of 29 July 1996 establishing the list of milk-based products in respect of which Member States are authorized to grant individual or general derogations pursuant to Article 8 (2) of Directive 92/46/EEC and the nature of the derogations applicable to the manufacture of such products Official Journal L 114 , 01/05/1997 P. 0045 - 0046COMMISSION DECISION of 25 April 1997 replacing Commission Decision 96/536/EC of 29 July 1996 establishing the list of milk-based products in respect of which Member States are authorized to grant individual or general derogations pursuant to Article 8 (2) of Directive 92/46/EEC and the nature of the derogations applicable to the manufacture of such products (97/284/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of whole milk, heat-treated milk and milk-based products (1), as last amended by Council Directive 96/23/EC (2), and in particular Article 8 (2) thereof;Whereas the first subparagraph of Article 8 (2) of Council Directive 92/46/EEC provides for the possibility of authorizing Member States to grant individual or general derogations from certain provisions of that Directive;Whereas Commission Decision 96/536/EC (3) authorizes Member States to grant derogations from certain provisions of Article 7 (A) (1) to (4) of Directive 92/46/EEC and defines the nature of those derogations;Whereas the text of the abovementioned Decision must be adapted in order to make it clearer; whereas, furthermore, a list of milk-based products for which Member States grant individual or general derogations authorized under Article 8 (2) of Directive 92/46/EEC should not be published;Whereas the fact that a Member State grants a derogation under Decision 96/536/EC does not confer upon the producers of the products concerned the right to market them using a designation reserved under Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (4), as last amended by Regulation (EC) No 535/97 (5);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The text of Decision 96/536/EC is replaced by the following:'Article 1For the purposes of Article 8 (2) of Directive 92/46/EEC and of this Decision, milk-based products with traditional characteristics shall mean milk-based products which are:- recognized historically, or- manufactured according to technical references or production methods codified or registered in the Member State in which they are traditionally manufactured, or- protected by a national, regional or local law in the Member State in which they are traditionally manufactured.Article 2Member States are hereby authorised to grant to establishments manufacturing certain milk-based products with traditional characteristics as defined in Article 1 individual or general derogations from the requirements set out:(a) in Annex B, Chapter I, point 6 and Annex C, Chapter III, point 2 to Directive 92/46/EEC as regards the nature of the materials composing the instruments and the equipment specific to the preparation, packaging and wrapping of these products;such instruments and equipment must, however, be constantly maintained in a satisfactory state of cleanness and be regularly cleaned and disinfected;(b) in Annex B, Chapter I, point 2 (a), (b), (c) and (d) to Directive 92/46/EEC as regards ripening cellars or rooms for such products;such ripening cellars or rooms may comprise natural geological walls and walls, floors, ceilings and doors that are not smooth, impermeable, durable, covered with a light-coloured coating or of non-corrodible material. The frequency and nature of cleaning and disinfecting measures in such cellars and rooms will be adjusted to this type of activity in order to take account of their specific ambient flora.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 1.(2) OJ No L 125, 23. 5. 1996, p. 10.(3) OJ No L 230, 11. 9. 1996, p. 12.(4) OJ No L 208, 24. 7. 1992, p. 1.(5) OJ No L 83, 25. 3. 1997, p. 3.